DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 1/19/2021 has been received and entered into the case. Claims 1 and 2 are pending and have been considered on the merits.  All arguments and amendments have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its therefore dependent claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as currently written, consists of pouring and introducing a bioreagent into soil wherein remediation is carried out in two steps; however the claim only refers to “in the first step” with no reference to a second step and the remediation contains multiple steps.  Therefore, it is not clear what the two steps are and the claimed method comprises many steps beyond the claimed “two steps”.  Further, the claims state “after 
Claim 1 recites the limitation "half the initial dose"; however the claim does not refer to an initial dose.  There is insufficient antecedent basis for this limitation in the claim.  

The Examiner has attempted to reach Yuriy Borisovich Tolkachnikov via telephone and email to discuss an Examiners Amendment to the claims on 2/18/2021, 2/22/2021, but no response has been received.  The Examiner sent an email to applicant suggesting the following claim language; however given the rejections applied herein additional amendments are necessary beyond what is suggested herein to clarify the 112(b) of record. 
1. (Currently amended) A method for remediation of contaminated lands, consisting of;
i) making slit-like or round holes 
ii) pouring the contaminated soil with water, 
iii) 5-6 hours later, pouring the soil with the bioreagent in the form of humus-containing suspension in an initial dose of an amount of up to 400 g per kg of soil containing strains: Acinetobacter calcoaceticus VKPM V-4883, Pseudomonas denitrificans VKPM-4884, Pseudomonas sp. VKPM V-4885, Rhodococcus erythropolis in an amount of 6-8x109, 3-4x109, 2-3xl09, and l-2x109 cells per 1 L of solution, respectively, in the ratio (wt. %) of 4.8: 2.4: 1.7: 1.0, 
iv)  pouring the contaminated soil 
v) 8-10 days later, half the initial dose of the humus-containing suspension is introduced, after introduction of the second, reduced dose of the humus-containing suspension, water pouring is continued for 14 days.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632